13‐1582‐cv 
Stanczyk v. City of New York, et al. 
                                           
                     UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                ______________                          
                                           
                               August Term, 2013 
                                           
                (Argued: March 28, 2014          Decided: June 3, 2014) 
                                           
                             Docket No. 13‐1582‐cv 
                                                                    
                                           
                              ANNA STANCZYK, 
                                           
                                                                         Plaintiff‐Appellant, 
                                                                                              
                                       –v.–  
                                           
                             CITY OF NEW YORK,  
 RICHARD DEMARTINO, Police Officer, Shield 12739, SHAUN GROSSWEILER, 
  Police Officer, JOHN DOE, 1‐10, the names JOHN DOE being fictitious, as true 
    names are presently unknown, individually and in their official capacities, 
                                           
                                                                     Defendants‐Appellees.*  
                                                                                              
                                ______________ 
 
 
Before: 
              WESLEY, CARNEY, Circuit Judges, RAKOFF, District Judge. ** 



 The Clerk of the Court is directed to amend the official caption as noted above.  
*

  The Honorable Jed S. Rakoff, of the United States District Court for the Southern 
**

District of New York, sitting by designation. 
           Appeal from an April 2, 2013 judgment and a June 24, 2013 order of the 
United States District Court for the Eastern District of New York (Frederic Block, 
Judge).  On March 21, 2013, a jury determined that individual defendants Richard 
DeMartino and Shaun Grossweiler, both City of New York police officers, 
violated Plaintiff‐Appellant Anna Stanczyk’s right to be free from excessive force 
under 42 U.S.C. § 1983.  The jury awarded Stanczyk $55,000 in compensatory 
damages and $2,000 in punitive damages against each officer.  As to the jury’s 
verdict and corresponding judgment, Stanczyk seeks a new trial on damages 
alone.  Stanczyk also challenges portions of the district court’s June 24, 2013 
order, which awarded to Defendants all costs accrued following the date of 
Defendants’ Rule 68 Offer and awarded to Stanczyk pre‐Offer attorney’s fees and 
costs.  With respect to the damages award, Stanczyk fails to establish that the 
challenged conduct caused prejudice.  As to the June 24, 2013 order, the district 
court properly applied Rule 68 and did not abuse its discretion by reducing the 
reasonable hourly rate of Stanczyk’s lead counsel.  We accordingly AFFIRM the 
appealed‐from judgment and order.  
                         
                                                     
                      JON L. NORINSBERG, Law Offices of Jon L. Norinsberg, New York, 
                            NY, for Plaintiff‐Appellant. 
                       
                      SCOTT A. KORENBAUM, New York, NY, for Plaintiff‐Appellant. 
 
                      MICHAEL J. PASTOR (Kristin M. Helmers, on the brief), for Zachary W. 
                            Carter, Corporation Counsel of the City of New York, New 
                            York, NY, for Defendants‐Appellees. 
                                                                              
                                                     
WESLEY, Circuit Judge: 

      On March 21, 2013, a jury in the United States District Court for the 

Eastern District of New York found City of New York police officers Richard 

DeMartino (“DeMartino”) and Shaun Grossweiler (“Grossweiler”) (the 




                                            2 
“Officers”) liable under 42 U.S.C. § 1983 for employing excessive force while 

arresting Plaintiff‐Appellant Anna Stanczyk (“Stanczyk”) in November 2010.1  

The jury awarded Stanczyk $55,000 in compensatory damages and $2,000 in 

punitive damages against each Officer.  Judgment was subsequently entered on 

April 2, 2013.  In a June 24, 2013 order, the district court (Block, J.) awarded to 

Stanczyk attorney’s fees and costs incurred prior to the date of Defendants’ Rule 

68 Offer (the “Offer”), and awarded to Defendants post‐Offer costs, excluding 

attorney’s fees.  On appeal, Stanczyk primarily seeks a new trial on damages.  

She also challenges portions of the district court’s June 24, 2013 order.   

      With respect to the damages award, Stanczyk fails to establish that the 

challenged conduct caused prejudice.  As to the June 24, 2013 order, the district 

court properly applied Rule 68 and did not abuse its discretion by reducing the 

reasonable hourly rate of Stanczyk’s lead counsel.  We accordingly AFFIRM the 

appealed‐from judgment and order. 

         




1 Although the jury’s verdict applied to Grossweiler and DeMartino only, Stanczyk’s 
complaint also alleged state law claims – none of which were submitted to the jury – 
that named the City of New York as a defendant.  We refer to Grossweiler, DeMartino, 
and the City of New York collectively as “Defendants.” 


                                           3 
                                   BACKGROUND 

       Stanczyk originally filed suit in the United States District Court for the 

Eastern District of New York on January 18, 2011.  The operative complaint 

alleged multiple violations of her civil rights under 42 U.S.C. § 1983 and several 

pendent state law violations arising from a November 2010 incident involving 

Stanczyk and the Officers.  Stanczyk’s Section 1983 claims alleging false arrest 

and excessive force were the only claims submitted to the jury.  Stanczyk v. City of 

N.Y., No. 11‐CV‐0249 FB RER, 2013 WL 3208073, at *1 n.1 (E.D.N.Y. June 24, 

2013).   

       On December 11, 2011, defense counsel served Stanczyk with Defendants’ 

Rule 68 Offer of Judgment (the “Offer”), which stated in pertinent part: 

       Pursuant  to  Rule  68  of  the  Federal  Rules  of  Civil  Procedure, 
       defendant  City  of  New  York  hereby  offers  to  allow  plaintiff  Anna 
       Stancyzk [sic] to take a judgment against it in this action for the total 
       sum of One Hundred Fifty Thousand and One ($150,001.00) Dollars, 
       plus reasonable attorneys’ fees, expenses and costs to the date of this 
       offer for plaintiff’s federal claims. 
        
       This judgment shall be in full satisfaction of all federal and state law 
       claims  or  rights  that  plaintiff  may  have  to  damages,  or  any  other 
       form  of  relief,  arising  out  of  the  alleged  acts  or  omissions  of 
       defendants  City  of  New  York,  Richard  DeMartino,  Shaun 
       Grossweil[]er,  or  any  official,  employee,  or  agent,  either  past  or 
       present,  of  the  City  of  New  York,  or  any  agency  thereof,  in 




                                            4 
      connection  with  the  facts  and  circumstances  that  are  the  subject  of 
      this action. . . . 
       
      This offer of judgment is made for the purposes specified in Rule 68 
      of the Federal Rules of Civil Procedure and is not to be construed as 
      an  admission  of  liability  by  any  defendants,  or  any  official, 
      employee or agent of the City of New York, or any agency thereof; 
      nor is it an admission that plaintiff has suffered any damages. 
       
      Acceptance of this offer of judgment will act to release and discharge 
      defendants  the  City  of  New  York,  Richard  DeMartino  and  Shaun 
      Grossweil[]er;  their  successors  or  assigns;  and  all  past  and  present 
      officials,  employees,  representatives  and  agents  of  the  City  of  New 
      York,  or  any  agency  thereof,  from  any  and  all  claims  that  were  or 
      could have been alleged by plaintiff in the above‐referenced action.   
       
Stanczyk rejected the Offer and proceeded to trial. 

      The facts of the underlying altercation were vigorously disputed at trial.  

What emerged from the testimony were conflicting accounts of a typical urban 

dispute.  Stanczyk claimed that she took her dog out to do its “business,” and her 

dog complied by urinating.  The Officers then approached Stanczyk and accused 

her of not cleaning up a pile of feces that they claimed had just been deposited by 

her dog.  Stanczyk protested her innocence, but the Officers ordered her to clean 

up the deposit.  She did so and then was arrested either for screaming at the 

Officers and banging on their patrol car or solely because she did not have 

identification or a license for her dog on her person.  A struggle ensued, and 




                                            5 
Stanczyk suffered bruising and other injuries – either because the Officers struck 

her in the head and breasts and slammed the patrol car’s rear door on one of her 

legs or because she fell to the ground while screaming and resisting the Officers’ 

efforts to handcuff her.2 

       In addition to hearing testimony from Stanczyk and the Officers, the jury 

also heard from, among others, medical experts and physicians who had treated 

Stanczyk following the incident.  Collectively, they testified that Stanczyk had 

required treatment, which had included an MRI, surgery, physical therapy, and 

psychological therapy, and that she would require additional medical treatment 

moving forward.  One physician testified that she had met with Stanczyk fifty‐

one times over a two‐year period for injuries relating to Post Traumatic Stress 

Disorder (“PTSD”) and depression, and planned to continue similar treatment.  

Another testified that she continued to provide Stanczyk biweekly therapy 

sessions in order to treat PTSD and depression that resulted from the incident.   

       In contrast to the significant evidence concerning physical and emotional 

harm and past and future medical needs, Stanczyk submitted no evidence 



2 The Officers have not appealed the jury’s liability verdict.  Thus, while we are not able 
to chart the exact course of the jury’s credibility determinations, both parties leave 
unchallenged the jury’s ultimate determination that the Officers lawfully arrested 
Stanczyk but that they employed excessive force in accomplishing that end. 


                                             6 
regarding the actual cost of her treatment – past or future – beyond her own 

recollection that she had paid $150 for one visit to a doctor she had seen one 

time.  She did not place a single medical bill into evidence nor did she elicit 

testimony from any of her witnesses regarding the cost of treatment.  The district 

court, aware of the problem that this lack of evidence could cause, alerted 

Stanczyk’s counsel that there was not “any evidence [regarding] cost of 

[treatment] . . . . There’s not a shred of evidence in here, other than she will have 

some continuing cost.  But it’s speculative as to what that cost will be.”  Trial Tr. 

Mar. 18, 2013 at 196‐97.  Counsel took no heed of that warning. 

      The jury returned a verdict for Stanczyk on the excessive force claim but 

found for the Officers on the false arrest claim.  In conjunction with this finding, 

the jury awarded Stanczyk $55,000 in compensatory damages and $2,000 in 

punitive damages against DeMartino and Grossweiler.  The district court entered 

judgment on April 2, 2013. 

      Following entry of judgment, Stanczyk filed a motion for attorney’s fees 

and costs, and Defendants submitted a Bill of Costs.  In a June 24, 2013 order, the 

district court (a) granted Stanczyk’s motion with respect to costs and attorney’s 

fees incurred prior to Defendants’ Rule 68 Offer – although with a downward 




                                          7 
adjustment as to her lead counsel’s reasonable rate; and (b) awarded to 

Defendants costs, excluding attorney’s fees, incurred following the Rule 68 Offer.  

This appeal followed. 

 

                                      DISCUSSION 

       1. The Damages Award 

       On appeal, Stanczyk primarily challenges the jury’s $59,000 damages 

award as inadequate and as the product of errors by the district court and 

improprieties by defense counsel.  

       Stanczyk faults the district court for failing to give a separate charge on 

future damages.  Stanczyk additionally argues that defense counsel prejudiced 

the damages award by, inter alia, presenting a “highly improper and prejudicial” 

summation and “repeatedly and brazenly inject[ing] race into the case by 

attempting to portray [Stanczyk] as a racist who had problems with ‘dark 

people.’”  Stanczyk Br. 22, 45.3   

       In resolving Stanczyk’s request for a new trial on damages, counsel for 

both Stanczyk and Defendants have forsaken opportunities both here and at the 


3 Stanczyk also ascribes error to several of the district court’s evidentiary rulings.  We 
have reviewed each and find none of them to constitute an abuse of discretion. 


                                              8 
district court to deal with the matter more efficiently.  Stanczyk failed to move 

pursuant to Rule 59 for a new trial on damages before the district court.  When “a 

party has not attacked the adequacy of a verdict in a motion for judgment as a 

matter of law or for a new trial, we have usually refused to review this issue on 

appeal.”  Zinman v. Black & Decker (U.S.), Inc., 983 F.2d 431, 437 (2d Cir. 1993); 

accord Calcagni v. Hudson Waterways Corp., 603 F.2d 1049, 1051 (2d Cir. 1979) (per 

curiam); Vaught v. Childs Co., 277 F.2d 516, 518 (2d Cir. 1960).  We may depart 

from this prudential rule “where a verdict offends fundamental conceptions of 

allowable damages, or presents so plain an error that it should be entertained in 

order to prevent a miscarriage of justice.”  Zinman, 983 F.2d at 437 (internal 

brackets, quotation marks, and citations omitted).  No such grounds exist here. 

      Immediately after the jury rendered its verdict, Stanczyk’s counsel noted 

his intent to move to set aside the damages award on the basis that the damages 

were insufficient as a result of much of the conduct Stanczyk challenges on 

appeal.  The district court set a briefing schedule and granted Stanczyk’s request 

of four weeks to submit a post‐trial brief.  Five days later, however, Stanczyk’s 

counsel changed his position and asked the district court to enter judgment so he 

could proceed directly to this Court.  This decision inevitably precluded the 




                                          9 
district court from considering the damages challenge “in the light of all of the 

facts then recently before it.”  Vaught, 277 F.2d at 518.  Not to be outdone by 

Stanczyk’s attorney’s apparent haste (and perhaps folly), defense counsel has not 

raised the waiver issue here on appeal.  We are thus left to address issues that 

might have been resolved below yet were not, and could have been precluded 

here but instead remain. 

       Turning to the merits, the district court did not err in refusing to give a 

separate charge as to future damages.4  The district court’s charge, although it 

did not separate out future damages, properly instructed the jury that it could 

consider “future suffering” in its damages calculation.  Specifically, the pertinent 

portion of the jury instruction provided: 

       A  plaintiff  is  entitled  to  compensatory  damages  for  her  actual 
       physical  injuries,  including  pain  and  suffering  caused  by  the 
       injuries,  and/or  emotional  distress  that  she  has  suffered  because  of 
       the defendant’s conduct. . . .  The damages that you award must be 
       fair  and  reasonable,  neither  inadequate  nor  excessive.    You  should 


4  We review jury instructions de novo and will grant a new trial if, viewing the charge as 
a whole, we find that it was erroneous and prejudicial. Schwartz v. Liberty Mut. Ins. Co., 
539 F.3d 135, 147 (2d Cir. 2008); Sanders v. N.Y.C. Human Res. Admin., 361 F.3d 749, 758 
(2d Cir. 2004). “A jury instruction is erroneous if it misleads the jury as to the correct 
legal standard or does not adequately inform the jury on the law.” Jin v. Metro. Life Ins. 
Co., 310 F.3d 84, 91 (2d Cir. 2002) (internal quotation marks omitted).  “[P]rejudice is 
measured by assessing the error in light of the record as a whole.” Marshall v. Randall, 
719 F.3d 113, 116 (2d Cir. 2013) (internal quotation marks omitted).   
 


                                            10 
       not award compensatory damages for speculative injuries, but only 
       for those injuries that plaintiff has actually suffered or which she is 
       reasonably likely to suffer in the future. . . . 
        
       In  determining  the amount,  if  any,  of  plaintiff’s  damages,  you  may 
       take  into  consideration  the  effect  that  her  injuries  have  had  on  her 
       ability to enjoy life.  J.A. 1562‐63 (emphasis added). 
               
       To the extent Stanczyk sought a charge on future medical costs, as distinct 

from future pain and suffering, the district court correctly concluded that an award 

for medical costs would have been speculative and unsupported by the record.  

Beyond a passing reference to one $150 fee, Stanczyk’s counsel failed to submit 

any evidence concerning past or future medical costs.  Contrary to Stanczyk’s 

contention, her trial testimony that she recalled paying her first psychiatrist $150 

for one session – apparently the only session she had because she could not 

afford the $150 fee – does not render the district court’s jury instruction 

improper.5   



5  Stanczyk contends that Dr. Marcia Knight, whom Stanczyk retained as an expert, 
similarly testified that Stanczyk had paid $150 per session to her first therapist.  The 
trial transcript does not support this claim.  Although Dr. Knight testified that Stanczyk 
had informed her that financial constraints prohibited her from attending therapy more 
than once every other week, the transcript – including the pages Stanczyk identified 
and as revealed through this panel’s independent review – does not reference the cost 
of these, or any other, therapy sessions.   
 
Stanczyk’s contention that New York CPLR 4111 required itemized verdict forms is 
similarly misplaced.  Stanczyk fails to explain how this state statute dictates the type of 


                                            11 
      Stanczyk also argues that she is entitled to a new trial on damages because 

of defense counsel’s allegedly improper summation and general misconduct 

throughout trial.  We agree that many of defense counsel’s comments, 

particularly those invoking race, seem random and unconnected to the case.  

Nonetheless, because of the district court’s constant admonitions and curative 

instructions, Stanczyk’s counsel’s failure to provide the jury with any evidence or 

guidance concerning a proper compensatory damages award, and the absence of 

a connection between any potentially improper conduct and the jury’s award of 

punitive damages, we conclude that this conduct, even to the extent improper, 

was harmless.     

      Defense counsel’s racially inflected comments warrant a moment of our 

attention.  These comments appear to have first arisen during the cross‐

examination of Dr. Marcia Knight.  In the form of a hypothetical, defense counsel 

asked Dr. Knight whether, before making a diagnosis, she would like to know 

that the “individual had assaulted a coworker, was told to go to anger 

management, refused to go to anger management, was terminated, and then 

blamed, quote, to use their words, dark people, for being terminated.”  Trial Tr. 

verdict form which a federal judge, who is presiding over a federal proceeding, must 
provide to a jury that is considering federal claims only.   
 


                                          12 
Mar. 14, 2013, at 164 (emphasis added).  Moments later, after Dr. Knight stated 

that the hypothetical would not necessarily have changed her report but that she 

would have inquired further, defense counsel asked, “You would have tried to 

determine what the individual meant when they said dark people were behind 

their termination?”  Id. at 165‐66 (emphasis added).  Somewhat later, defense 

counsel posed a nearly identical question.  Immediately following each of the 

foregoing questions, the district court explicitly instructed the jury that the 

statements comprised a hypothetical and were not evidence in the record.  The 

district court also asked Dr. Knight follow‐up questions that clarified that the 

hypotheticals did not alter her report and diagnosis.  Id. at 164, 166, 182.   

      On several more occasions, which followed the district court’s clear 

admonishment, defense counsel pressed witnesses with questions about 

Stanczyk’s “difficulty” with “dark people.”  As before, the district court 

immediately sustained Stanczyk’s counsel’s objections and instructed the jury 

that, for instance, “this case has nothing to do with race.  It has nothing to do 

with race.  I don’t want any of you folks to enter into any thought whatsoever 

that this case has anything to do with race.  Don’t go there.  Don’t go there. . . . 

When I looked, the police officers were white.  [Stanczyk] is white.  Don’t go 




                                          13 
there.”  Trial Tr. Mar. 18, 2013, at 17‐18.  The district court’s constant admonitions 

and curative instructions correctly reminded the jury that race was not an issue 

in the case and that defense counsel was out of line.  Those continuous and 

unequivocal admonitions and curative instructions, along with the irrelevance of 

race to the underlying altercation or claims, distinguish this case from others that 

warranted a new trial.  See, e.g., McFarland v. Smith, 611 F.2d 414, 419 (2d Cir. 

1979); Moore v. Morton, 255 F.3d 95, 120 (3d Cir. 2001).    

      Moreover, although Stanczyk’s counsel elicited substantial testimony and 

submitted numerous exhibits concerning Stanczyk’s physical and emotional pain 

and suffering, he failed to submit a single medical bill or elicit any testimony 

from Stanczyk’s experts and treating physicians regarding the cost of her medical 

treatment.  Further compounding this error, Stanczyk’s counsel never provided 

the jury with a reference point from which to gauge Stanczyk’s damages.  For 

instance, he elected not to suggest, nor even move for the opportunity to suggest, 

a specific damages figure to the jury.  See Lightfoot v. Union Carbide Corp., 110 F.3d 

898, 912‐13 (2d Cir. 1997).  Rather, as a review of his summation makes clear, 

Stanczyk’s counsel relegated to the jury full discretion to award what it deemed 

proper.   




                                          14 
      As this Court has stated, albeit in a somewhat different context, “[a] 

plaintiff is not permitted to throw [herself] on the generosity of the jury.  If [s]he 

wants damages, [s]he must prove them.”  Bracey v. Bd. of Educ. of City of 

Bridgeport, 368 F.3d 108, 119 (2d Cir. 2004) (internal quotation marks omitted).  

Stanczyk’s counsel effectively abdicated this duty; in light of the unique facts of 

this case, his failure to provide evidence as to cost or to provide the jury with a 

monetary reference point precludes a finding that the challenged conduct, even if 

improper, erroneous, or an abuse of discretion, caused prejudice to the jury’s 

award of compensatory damages. 

      Stanczyk has also failed to demonstrate that any potentially improper 

conduct by defense counsel prejudiced the jury’s award of punitive damages.  

The jury was carefully instructed that it was to consider the Officers’ conduct in 

determining punitive damages.  Since the challenged conduct relates to 

characterizations and representations of Stanczyk and not to whether the Officers 

acted maliciously or wantonly, Stanczyk fails to prove that any of the challenged 

conduct prejudiced the award of punitive damages.   

      For all of the foregoing reasons, Stanczyk is not entitled to a new trial on 

damages.    




                                          15 
       2. The Rule 68 Offer 

              a. Cost‐Shifting 

      Federal Rule of Civil Procedure 68 provides in relevant part: 
       
      [A] party defending against a claim may serve on an opposing party 
      an  offer  to  allow  judgment  on  specified  terms,  with  the  costs  then 
      accrued.  .  .  .  If  the  judgment  that  the  offeree  finally  obtains  is  not 
      more  favorable than  the  unaccepted  offer,  the  offeree must pay  the 
      costs incurred after the offer was made. 
       
Fed. R. Civ. P. 68 (a), (d).   

       “Rule 68 is a cost‐shifting rule designed to encourage settlements without 

the burdens of additional litigation.”  Reiter v. MTA N.Y.C. Transit Auth., 457 F.3d 

224, 229 (2d Cir. 2006); accord Marek v. Chesny, 473 U.S. 1, 5 (1985).  Under normal 

circumstances, a plaintiff who prevails on a 42 U.S.C. § 1983 claim is entitled to 

recover costs, including reasonable attorney’s fees.  See Fed. R. Civ. P. 54(d)(1); 42 

U.S.C. § 1988(b); Orchano v. Advanced Recovery, Inc., 107 F.3d 94, 97 (2d Cir. 1997).  

Rule 68, however, precludes a plaintiff from recovering post‐offer costs if (a) the 

defendant timely serves plaintiff with an offer of judgment, (b) plaintiff rejects 

the offer, and (c) plaintiff prevails but obtains a judgment less than the rejected 

offer.  Fed. R. Civ. P. 68(d); see also Townsend v. Benjamin Enters., Inc., 679 F.3d 41, 

58 (2d Cir. 2012).  




                                               16 
      The City’s unaccepted offer provided for a judgment in an amount greater 

than that which Stanczyk obtained at trial.  In light of Rule 68, it is undisputed 

that the district court properly limited Stanczyk’s costs and attorney’s fees to 

those incurred prior to December 11, 2011.  The district court also determined 

that Rule 68 entitled Defendants to costs – excluding attorney’s fees – that they 

incurred after making the Offer.  See Stanczyk, 2013 WL 3208073, at *1 (citing Fed. 

R. Civ. P. 68(d); Lyons v. Cunningham, 583 F. Supp. 1147, 1156 (S.D.N.Y. 2009); 

Hedru v. Metro‐N. Commuter R.R., 433 F. Supp. 2d 358, 359‐60 (S.D.N.Y. 2006); 

Boisson v. Banian Ltd., 221 F.R.D. 378, 382 (E.D.N.Y. 2004)).  Stanczyk challenges 

this latter portion of the district court’s decision and argues that Rule 68 cuts off a 

prevailing plaintiff’s right to costs but does not compel a prevailing plaintiff to 

bear the defendant’s post‐offer costs.     

      In other words, Stanczyk’s challenge requires us to determine whether 

Rule 68 not only cancels the operation of Rule 54(d) – which entitles a prevailing 

party to costs – but also reverses it.6  Although this is an issue of first impression 




6  “We review de novo a district court’s interpretation of the Federal Rules of Civil 
Procedure, and review for clear error any findings of fact.”  Reiter v. MTA N.Y.C. Transit 
Auth., 457 F.3d 224, 229 (2d Cir. 2006) (internal citation omitted).   
 


                                              17 
in this Circuit,7 every Circuit to have confronted this question appears to have 

reached the same conclusion: Rule 68 reverses Rule 54(d) and requires a 

prevailing plaintiff to pay a defendant’s post‐offer costs if the plaintiff’s 

judgment is less favorable than the unaccepted offer.  See, e.g., Champion Produce, 

Inc. v. Ruby Robinson Co., Inc., 342 F.3d 1016, 1028 (9th Cir. 2003); Harbor Motor 

Co. v. Arnell Chevrolet‐Geo, Inc., 265 F.3d 638, 645 (7th Cir. 2001); Lawrence v. 

Hinton, 937 F.2d 603 (4th Cir. 1991) (per curiam), abrogated on other grounds by 

Farrar v. Hobby, 506 U.S. 103 (1992); Crossman v. Marcoccio, 806 F.2d 329, 331‐33 

(1st Cir. 1986).  Other than Crossman v. Marcoccio, none of the above‐cited 

decisions engage this issue in much detail; some simply rely on earlier Circuit 

precedent that did no more than cite Rule 68(d)’s mandate that a prevailing 

plaintiff must “pay the costs incurred after the offer was made” when the 

ultimate judgment is less than the unaccepted offer.  See, e.g., Champion Produce, 

342 F.3d at 1028 (citing United States v. Trident Seafoods Corp., 92 F.3d 855, 859 (9th 

Cir. 1996)); Harbor Motor Co., 265 F.3d at 645 (citing Gavoni v. Dobbs House, Inc., 

7 Recently, a panel from this Circuit surmised that “[u]nder [Rule 68], when a plaintiff 
refuses an offer that satisfies Rule 68 (by, inter alia, making an offer of judgment) and 
then fails to win more than the offered amount at trial, costs are shifted to the plaintiff 
as part of the judgment.”  Cabala v. Crowley, 736 F.3d 226, 229 (2d Cir. 2013).  Although 
this language could be read for the proposition that a prevailing plaintiff must pay a 
defendant’s post‐offer costs under Rule 68, the context in which this language arises 
reveals that this particular issue was not before the panel.  


                                             18 
164 F.3d 1071, 1075 (7th Cir. 1999)).  Crossman, in contrast, thoroughly examined 

Rule 68’s plain language, purpose, and historical roots, all of which weigh 

against Stanczyk’s position.  See Crossman, 806 F.2d at 331‐33.  Given Crossman’s 

detailed analysis, which we view as persuasive on this point, and the apparent 

unanimity among each Circuit to have confronted this issue, we similarly 

conclude that Rule 68, when applicable, requires a prevailing plaintiff to pay 

defendant’s post‐offer costs, excluding attorney’s fees.  

       In arguing to the contrary, Stanczyk fails to challenge Crossman’s detailed 

analysis or to even explain how Rule 68’s plain language supports her position.    

Instead, she points to Marek v. Chesny, 473 U.S. 1 (1985), for the proposition that 

“the only effect of Rule 68 is to cut off plaintiff’s right to recover ‘costs’ – 

including attorneys [sic] fees – that are incurred by plaintiff after the offer is 

rejected . . . [but] does not mean that plaintiff must also bear defendants [sic] 

costs.”   Stanczyk Br. 70.  Marek does not support this proposition; the case 

concerned whether Rule 68 precluded a prevailing Section 1983 plaintiff from 

recovering post‐offer attorney’s fees, not whether Rule 68 shifts a defendant’s 

post‐offer costs to the plaintiff.  See Marek, 473 U.S. at 9; see also Harbor Motor Co., 

265 F.3d at 645 n.9; Crossman, 806 F.2d at 332‐33.  In fact, Marek could not have 




                                            19 
concerned the issue now before us; the Marek defendants did not appeal the 

portion of the district court’s order that denied their request for costs.8     

       Finally, our reading of Rule 68 does not, as Stanczyk suggests, “violate the 

express terms of Section 1988,” Stanczyk Br. 70, which permit awarding 

attorney’s fees to a prevailing defendant only when “the suit was vexatious, 

frivolous, or brought to harass or embarrass the defendant,” Hensley v. Eckerhart, 

461 U.S. 424, 429 n. 2 (1983); accord Hughes v. Rowe, 449 U.S. 5, 14 (1980) (per 

curiam); Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421 (1978).  Although 

we appreciate this concern, cf. Marek, 473 U.S. at 22 (Brennan, J., dissenting) 

(perceiving possible tension between majority’s interpretation of Rule 68 and 42 

U.S.C. § 1988), our conclusion in no way dictates that a prevailing plaintiff such 

as Stanczyk would be liable for a defendant’s post‐offer attorney’s fees – a result 

that would be at odds with Section 1988.  In Marek, the Supreme Court made 


8 Stanczyk’s claim that the Marek “Court noted with approval that the ‘District Court 
refused to shift to [plaintiff] any costs accrued by [defendants]’” is baseless.  Stanczyk 
Br. 71 (quoting Marek, 473 U.S. at 4 n.1).  The cited language does no more than identify 
a portion of the district court’s ruling that went unchallenged on appeal.  See Marek, 473 
U.S. at 4 n.1.  Stanczyk’s reference to a single footnote from Delta Air Lines, Inc. v. 
August, 450 U.S. 346, 359 n.24 (1981), is equally unpersuasive.  First, Delta Air Lines did 
not concern the issue now before us, but rather whether Rule 68 applies when a 
defendant prevails.  See id. at 350.  Second, the Delta Air Lines footnote and surrounding 
commentary are at best ambiguous, and arguably support our reading that Rule 68 
requires a prevailing plaintiff to pay defendant’s post‐offer costs.  See id. at 359 & n.24; 
see also Crossman, 806 F.2d at 331. 


                                             20 
clear that “the term ‘costs’ in Rule 68 was intended to refer to all costs properly 

awardable under the relevant substantive statute or other authority.”  473 U.S. at 9 

(majority opinion) (emphasis added).  Because a civil rights defendant can 

recover attorney’s fees only when the plaintiff’s claims are “vexatious, frivolous, 

or brought to harass or embarrass,” and a prevailing plaintiff by virtue of her 

victory exceeds this standard, we cannot conceive of a situation in which 

attorney’s fees could be properly awardable to a non‐prevailing defendant under 

Rule 68 in a civil rights action.  See generally Interfaith Cmty. Org. v. Honeywell 

Int’l, Inc., 726 F.3d 403, 411 (3d Cir. 2013), as amended (July 22, 2013); King v. Rivas, 

555 F.3d 14, 20 n.7 (1st Cir. 2009).  

             b. Application of Rule 68 Offer to Defendants 

      Stanczyk further claims that the district court improperly shifted 

Defendants’ post‐offer costs on the grounds that (1) the Offer applied to the City 

only and not to the Officers, and that (2) the Offer was ineffective because it 

failed to apportion liability among Defendants. 

      Stanczyk’s first argument is premised on the notion that Rule 68 applies 

only to parties against whom the offer permits taking judgment.  In other words, 

Stanczyk contends that the Offer applied to the City but not to the Officers 




                                           21 
because, by its own terms, the Offer limits judgment to the City: “defendant City 

of New York hereby offers to allow plaintiff Anna Stancyzk [sic] to take a 

judgment against it in this action for the total sum of One Hundred Fifty 

Thousand and One ($150,001.00) Dollars.” (emphasis added).   

      The district court acknowledged that the Offer “provided for judgment to 

be taken against the City.”  Stanczyk, 2013 WL 3208073, at *2.  Nonetheless, the 

district court concluded that Stanczyk’s argument was “misplaced” because “the 

Offer clearly applied to all defendants.”  Id.  We agree with the district court that 

the Offer, as a practical matter, applied to all Defendants because it expressly 

“release[d] and discharge[d] . . . the City of New York, Richard DeMartino and 

Shaun Grossweil[]er”; provided that judgment shall be in “full satisfaction of all 

federal and state law claims or rights that [Stanczyk] may have . . . arising out of 

the alleged acts or omissions of defendants City of New York, Richard 

DeMartino, [and] Shaun Grossweil[]er”; and was submitted by New York’s 

Corporation Counsel expressly on behalf of “Defendants City, Richard 

Demartino and Shaun Grossweil[]er.”  Id. (internal quotation marks omitted).  

The question remains, however, whether an offer that unambiguously applies to 

all named defendants is nevertheless inoperative for purposes of Rule 68 because 




                                          22 
it does not provide for judgment to be taken against each defendant.9  In light of 

the Rule’s plain language and having considered all of Stanczyk’s arguments, we 

conclude that the district court was correct. 

       First, Stanczyk never addresses Rule 68’s text, which counsels against 

Stanczyk’s proposed reading.  As stated above, Rule 68(a) permits “a party 

defending against a claim [to] serve on an opposing party an offer to allow 

judgment on specified terms, with the costs then accrued.”  Fed. R. Civ. P. 68(a).  

Nothing in this language appears to require that the defending party’s (or 

parties’) offer must permit taking judgment against every defending party.  To 

the contrary, the Rule provides the defending party with discretion to “allow 

judgment on specified terms,” terms which we believe need not include taking 

judgment against each defendant.   




9  Stanczyk has not articulated why it would be necessary for a plaintiff to obtain a 
judgment against all named defendants.  At oral argument, Stanczyk’s counsel claimed 
that interpreting Rule 68 to apply to such offers – that is, offers in which one of multiple 
defendants permits judgment to be taken against itself but not against other named 
defendants – would enable municipalities to avoid future Monell liability.  Counsel 
offered no explanation as to why offers in particular lawsuits that unambiguously apply 
to, and are made on behalf of, all named defendants, yet only permit taking judgment 
against the municipality, would foster this result.  We cannot comprehend how such a 
scenario would play out and need not address this concern because the Offer relates 
only to the liability issues raised in this case.   
 


                                             23 
          A defendant’s discretion to offer “judgment on specified terms” in no way 

relieves her from the requirement that Rule 68 offers must unambiguously be 

made by “a party defending against a claim,” Fed. R. Civ. P. 68(a); accord 

Struthers v. City of N.Y., No. 12‐CV‐242, 2013 WL 5407221, at *4 (E.D.N.Y. Sept. 25, 

2013) (citing Goodheart Clothing Co. v. Laura Goodman Enters., Inc., 962 F.2d 268, 

272 (2d Cir. 1992)), and must be capable of comparison to the judgment 

ultimately obtained, see Rivas, 555 F.3d at 19; cf. Reiter, 457 F.3d at 229‐31.  These 

requirements pose no problem for Defendants; the Offer was clearly made on 

behalf of all Defendants and there is no dispute that the amount Stanczyk 

ultimately obtained was less than that provided by the Offer.  As the district 

court noted, the Offer identified the City and the Officers; unambiguously 

relieved the City and the Officers from any liability stemming from the incident; 

and was submitted by Corporation Counsel bearing the following signature: 

“Attorney for Defendants City, Richard Demartino and Shaun Grossweil[]er.”  

Stanczyk’s arguments ultimately reduce to the claim that an ambiguous Rule 68 

offer is inoperative.  We are receptive to this limited point, cf. Erdman v. Cochise 

Cnty., 926 F.2d 877, 880‐81 (9th Cir. 1991); but as the foregoing explains, the 

City’s Rule 68 Offer was unambiguous.10  

10    Contrary to Stanczyk’s contention, Struthers v. City of N.Y., No. 12‐CV‐242, 2013 WL 


                                               24 
       Lastly, Stanczyk argues that the Offer was inoperative because it failed to 

apportion damages among the named defendants.  To support this proposition, 

Stanczyk looks to cases from the Fifth and Seventh Circuits.  See Johnston v. 

Penrod Drilling Co., 803 F.2d 867, 868‐69 (5th Cir. 1986); Harbor Motor Co., 265 F.3d 

at 648.  Stanczyk admits that the First Circuit has since determined that Rule 68 

offers need not, as a per se rule, allocate damages to multiple defendants.  See 

Rivas, 555 F.3d at 19.  The Rivas court based this reading of Rule 68 on the 

following considerations: (1) Although Rule 68 was written in the singular – 

“liability of one party to another” – federal law provides that “unless the context 

indicates otherwise ‐‐ words importing the singular include and apply to several 

persons, parties or things,” id. at 17 (citing 1 U.S.C. § 1); (2) Rule 68 is designed to 

encourage settlements, and in multi‐defendant cases in which a single payer will 

likely pay the entire judgment, a full settlement that does not apportion damages 

will often be the most workable and logical, id. at 17‐18; and (3) a nominal 


5407221 (E.D.N.Y. Sept. 25, 2013), in which the district determined that the City’s Rule 
68 Offer was invalid, is materially distinct from this case.  Unlike Defendants’ Offer, 
which included a signature block that explicitly stated that Corporation Counsel was 
“Attorney for Defendants City, Richard Demartino and Shaun Grossweil[]er,” the 
Corporation Counsel signature block at issue in Struthers stated only “Attorney for 
Defendant City.”  Id. at *3.  Moreover, the City’s Rule 68 offer in Struthers, id. at *5, 
failed to name the individual officer against whom judgment was ultimately taken.  
These facts led the district court to conclude that the Rule 68 Offer was ambiguous on 
its face and therefore invalid.  Id.     


                                            25 
allocation of damages makes little sense when a package offer does not permit 

individual defendants to independently settle the claims against them, id. at 18‐

19. 

       Beyond a conclusory request that we find in her favor, Stanczyk fails to 

explain why we should not follow the First Circuit’s reading of Rule 68.  We find 

the First Circuit’s conclusion and reasoning consistent with Rule 68 and hold that 

Rule 68 offers need not, as a per se rule, expressly apportion damages among 

multiple defendants.  With respect to apportionment, a Rule 68 offer is operative 

so long as it is capable of being compared to the prevailing plaintiff’s ultimate 

recovery.  Because the Offer meets this standard, we affirm the district court’s 

decision below.  

       3. The Attorney’s Fees Award 

       Lastly, Stanczyk claims that the district court erred in reducing the amount 

of her awardable attorney’s fees.11  This argument requires minimal attention. 

       In calculating attorney’s fees, the district court must first determine the 

“lodestar – the product of a reasonable hourly rate and the reasonable number of 

hours required by the case – [which] creates a presumptively reasonable fee.” 



  We review a district court’s award of attorney’s fees for abuse of discretion.  Millea v. 
11

Metro‐N. R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011). 


                                             26 
Millea v. Metro‐N. R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (internal quotation 

marks omitted).  The district court then has discretion to reduce the lodestar to 

reflect the degree of success achieved at trial.  Hensley v. Eckerhart, 461 U.S. 424, 

434‐35 (1983). 

      Below, the district court determined that the hourly rate for Stanczyk’s 

lead counsel required a downward adjustment on the basis that his poor 

representation negatively impacted Stanczyk’s success at trial.  See Stanczyk, 2013 

WL 3208073, at *4‐6.  To justify this adjustment, the district court reasoned that 

although “there was ample evidence of Stanczyk’s physical and mental injuries 

to support substantial compensatory and punitive damages,” the jury’s arguably 

low damages award was likely the result of Stanczyk’s counsel’s “failure to 

provide the jury with any monetary semblance of guidance.”  Id. at *4.  For all the 

reasons discussed above – including Stanczyk’s counsel’s laissez‐faire summation 

and his failure to submit a single medical bill or have any of Stanczyk’s 

physicians or experts testify as to medical costs – the district court’s attorney’s 

fees award was within its discretion.  See id. at *5. 

       




                                           27 
                                CONCLUSION 

      We have considered each of Stanczyk’s arguments and find them to be 

without merit.  For the foregoing reasons, the April 2, 2013 judgment and June 

24, 2013 order are hereby AFFIRMED. 




                                       28